Per Curiam.
The question submitted is too general to admit of a direct answer. We shall, however, express our views upon the subject as fully as we deem expedient without asking for a reformation of the question.
In 12 Colo., pages 285 and 287, will be found opinions of this court relating to appropriations for internal improvements. These opinions have some bearing upon, though they are not decisive of, the question now presented.
Section 12 of the act of congress of March 3, 1875,'com-monly known as the Colorado Enabling Act, provides for the creation of a fund to be paid to the state for the purpose of making such internal improvements within its borders- as the legislature may direct. It must not be understood from this language that there are no limitations upon the power of the legislature respecting the use of such fund; for, by *319the terms of the act of congress, it is contemplated, first, that the expenditures from such fund shall be confined to the purpose of making internal improvements; and, second, that the improvements shall be located within the state of Colorado. This view is in harmonjr with section 10 of article 9 of our state Constitution which provides:
“The general assembly shall, at the earliest practicable period, provide by law that the several grants of land made by congress to the state shall be judiciously located and carefully preserved and held in trust subject to disposal, for the use and benefit of the respective objects for which said grants of land were made.”
The enabling act does not specify what kind of improvements shall be considered internal improvements; hence, we must consider the sense in which those words are used in American legislation. The meaning of the phrase “internal improvements ” has been considered and passed upon as necessity therefor has arisen in particular cases. Sedgwick on Statutes (2d ed.), 446 and notes; Blair v. Cumming County, 111 U. S. 363; Mayor etc. of Wetumpka v. Winter, 29 Ala. 651; U. P. R. R. Co. v. Commrs. Colfax County, 4 Neb. 450; Commrs. Dawson County v. McNamar, 10 Neb. 276; Williams v. School District, 33 Vt. 271; Long v. Fuller, 68 Pa. St. 170.
It is, in general, unwise, as well as difficult, to attempt to give either a comprehensive or a restrictive definition of words and phrases used in legislative enactments. Such an attempt is especially hazardous in answer to a legislative question, for the reason that such definitions may embarrass the courts and prejudice the rights of parties in litigated cases then pending, or thereafter arising. Hence, it is, that upon the question now presented we do not feel at liberty to say more than that internal improvements within the meaning of the enabling act must be located within the state; they must be improvements of a fixed and permanent nature, as improvements of real property; and, furthermore, they *320must be sucb improvements as are designed and intended for the benefit of the public.
From the foregoing it results that appropriations of the internal improvement fund in question must be. confined to permanent improvements of real property, within .the state, and for the benefit of the public; appropriations for transient objects, as for personalty, as well as appropriations to promote private .or individual enterprises, would be contrary to the intention of the‘general government, as donor of the fund. -The character and purpose .of the “ buildings for state, institutions ” .contemplated by the question, are not stated; but whatever their character or purpose, it would seem clear that no part of such internal improvement fund can be lawfully appropriated to defray the current expenses of carrying om state institutions.